Title: To John Adams from John Hodshon, 14 June 1782
From: Hodshon, John
To: Adams, John



Amsterdam 14 June 1782
His Excellencÿ

As Mess: de Neufville & Son have at Last applied to the Shippers of Capt: Cazneaús Vessel There was a meeting at my Lawyers hoúse on That búsines, when on my retúrn home were sorry to find yoúr Excellency had Calld, and not expecting yoúr Excellencys departure would have been so sudden, was The occasion my not paying yoúr Excellency a vizit That evening, and on sending the next morning were Told yoúr Excellency returnd to the Hagúe.
From were yoúr Excellencÿs pleases to honnoúr me with a most polite Letter, for which praÿ yoúr Excellency to accept my most warmest Thanks and shal Think my self ever happy to preserve yoúr Excellencys esteem and regard.
Agreable to your Excellencys wishes enclosed The reckoning paid the man and rent of the Trunks In all f37:12. If at any Time are Capable to be usefull to yoúr Excellencÿ pray Command and no one wil be more ready to Execute yoúr Commands then him whome begs Leave to subscribe to be with reverence and esteem Your Excellency most obliged & obt servt

John Hodshon

